USCA11 Case: 19-15188    Date Filed: 06/11/2021   Page: 1 of 2



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15188
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:19-cr-00012-LGW-CLR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MICHAEL LEWIS PITTS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (June 11, 2021)
          USCA11 Case: 19-15188      Date Filed: 06/11/2021   Page: 2 of 2



Before WILSON, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Paul Mooney, appointed counsel for Michael Lewis Pitts, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Pitts’s convictions and total sentence are AFFIRMED. Pitts’s

request for appointment of counsel is DENIED.




                                         2